Citation Nr: 0324573	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  01-06 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
cervical spine disc disease with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to August 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

The veteran's cervical spine disability has been rated as 40 
percent disabling as degenerative joint disease and 
degenerative disc disease under Diagnostic Codes 5010 and 
5293.  38 C.F.R. § 4.71a (2002).  

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome and rated under 
Diagnostic Code 5293.  67 Fed. Reg. 54,345-54,349 (Aug. 22, 
2002).  

The veteran has not been notified of the change in 
regulations, inasmuch as the most recent Supplemental 
Statement of the Case (SSOC) was issued in January 2002.  The 
veteran was most recently examined in October 2001.  The 
examination was not adequate under the new rating criteria.

Accordingly, the claim is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information concerning all treatment he 
has received for his service-connected 
cervical spine disability since October 
2001.  The RO should undertake to obtain 
copies of all such pertinent treatment 
records.

2.  The veteran should be scheduled for a 
VA orthopedic and a neurological 
examination in order to determine the 
nature and severity of the veteran's 
service-connected cervical spine 
disability.  Specifically, the orthopedic 
examiner should express an opinion as to 
the severity of any orthopedic 
manifestations (i.e. decreased range of 
motion) of the veteran's cervical spine 
disability.  The examiner should conduct 
all indicated special tests and studies, 
to include range of motion studies 
expressed in degrees and in relation to 
normal range of motion.  In rendering 
this opinion, the orthopedic examiner 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the cervical 
spine.  If feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to any pain, weakened movement, 
excess fatigability, or incoordination.  
If the examiner feels that such 
determinations are not feasible, this 
should be stated for the record together 
with the reasons why it was not feasible.  
The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the cervical 
spine is used repeatedly over a period of 
time.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
If the examiner feels that such 
determinations are not feasible, this 
should be stated for the record together 
with the reasons why it was not feasible.  
The neurological examiner should express 
an opinion as to the severity of any 
neurological manifestations associated 
with the veteran's service-connected 
cervical spine disability.  The examiners 
should record a history of the number of 
incapacitating episodes occurring during 
the past year-including the duration of 
such attacks and any bed rest prescribed.  

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  That review 
should include consideration of 
evaluating the severity of the veteran's 
service-connected cervical spine 
disability in accordance with the revised 
criteria discussed hereinabove.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



